Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00310-CR

                                  Shaun Ruiz PUENTE,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 14-01-0040-CRA
                        Honorable Donna S. Rayes, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of conviction is
AFFIRMED.

      SIGNED March 18, 2020.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice